—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered June 4, 1997, convicting defendant, after a jury trial, of burglary in the third degree, attempted burglary in the third degree and possession of burglar’s tools, and sentencing him, as a second felony offender, to concurrent terms of SVz to 7 years, 2 to 4 years and 1 year, respectively, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s request for an investigator (see, County Law § 722-c), since defendant’s claim of necessity was speculative (see, People v Barber, 154 AD2d 882, lv denied 75 NY2d 810).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Nardelli, J. P., Ellerin, Lerner and Rubin, JJ.